Humphreys, J. Appellee instituted suit against appellants in the Mississippi Chancery Court, Osceola District, to quiet title to the south one-half of the northwest quarter of section 7, township 11 north, range 9 east, in said district of Mississippi County, Arkansas, which it was alleged, appellants claimed under and by virtue of a sheriff’s sale, of date January 15, 1916. Appellee asserted title through mesne conveyances from the purchaser at a commissioner’s sale, of date October 9, 1915, under decree of the chancery court of Craig-head County. Appellants filed answer, attacking the validity of the commissioner’s sale and deed made pursuant thereto, on the ground that the court’s order of sale failed to particularly describe the land. The cause was submitted to the court upon the pleadings and evidence, which resulted in a decree quieting and confirming the title to said real estate in appellee, from which decree, an appeal has been duly prosecuted to this court. Appellants insist that appellee failed' to establish a title of sufficient strength to prevail in the action. Appellee’s title is based upon an order of sale made by the chancery court of Craighead County in a suit between Jones Lumber Company v. Wisarkana Lumber Company, in which order the property in question was not specifically designated or described. On the first day of March, 1907, the Wisarkana Lumber Company, a corporation, executed a mortgage on all the property, real, personal and mixed, then owned or thereafter to be acquired by it, to C. S. Dickinson and John McNaughton, trustees, to secure a bond issue by said company for $75,000. The only real estate specifically described in the mortgage was situated in the Jonesboro District of Craighead County. Thereafter, the corporation acquired real estate in Poinsett and Mississippi Counties, including the 80 acres of land in question. On the 11th day of September, 1912, G. W. Jones Lumber Company recovered judgment against the Wisarkana Lumber Company for $43,595.75 in the circuit court of Craighead County, Jonesboro District. On the 9th day of January, 1913, the Jones Lumber Company commenced an action in the Craighead Chancery Court, Western District, against the Wisarkana Lumber Company, to subject its assets to the payment of the judgment aforesaid, subject to the trust deed made to C. S. Dickinson and John McNaughton. A. J. Tipler was appointed receiver to take charge of the assets of the insolvent corporation, .and listed in his report the 80 acres in question, by particular description as an asset of the corporation. On the 27th day of August, 1915, the receiver, who was appointed commissioner, was ordered, as commissioner, to sell, at public sale, the property of .said Wisarkana Lumr ber Company to satisfy the judgment of the Jones Lumber Company, upon notice by publication in each county where the property of said company was located, the sale to “be subject to the lien in favor of C. S„ Dickinson and John McNaughton, trustees, and in the notice of the sale, said prior lien shall be expressly referred to.” The commissioner’s sale’s notice and report of sale described the 80-acre tract. The sale of the tract, with other lands, was confirmed, deed ordered, made and approved. Appellee thereafter, through mesne conveyances, acquired the title to said tract. The only question presented by this appeal for determination is whether the order of sale made by the court was broad enough to embrace the 80-acre tract in controversy. Or, to state the question differently, was it necessary to particularly describe the tract in the order of sale to validate the sale? It is contended that the peculiar wording of the order limits it to only such land as was bound by the mortgage lien to .-C. S. Dickinson and John McNaughton. We do not think the language of the order restricts the land to be sold to that described in the deed of trust from the Wisarkana Lumber Company to the trustees aforesaid. The language of the order is: “The commissioner shall offer the property of said Wisarkana Lumber Company, or so much as may be necessary, to satisfy said judgment and decree for sale at public outcry.” The order then provides for the terms and place of sale, and that it shall be subject to the lien of certain trustees. The order also directed that the commissioners should give notice of the sale by publication in, “each county where the property of said Wisarkana Lumber Company lies.” We think the order, construed as a whole, embraced all the lands of the Wisarkana Lumber Company, wherever situated, in this State. The intent was to protect the lien of the trustees on the lands embraced in the trust deed, and not to limit the lands to be sold to those described in said deed. The order of sale was made in a proceeding of insolvency, in which a receiver was appointed to take charge of the assets of a defunct and nongoing corporation. Certainly the intent was to subject all the assets of the defunct corporation, if necessary, to the payment of the large judgment recovered, and not merely to subject an equity in lands covered by a lien in the sum of $75,000. The contention is made, however, that the order is void as to the 80-acre tract, because not specifically described in the order. This court ruled in the case of Kulbeth v. Drew County Timber Co., 125 Ark. 291, that it was not necessary to the validity of an administrator’s sale to describe the lands in the order, where the petition asked the sale of all the decedent’s lands. Such was the prayer of the petition in the case wherein the order of sále was made. The receiver was appointed to take charge of the assets of the defunct corporation. He did so and filed a report, including the 80-acre tract, by definite description, as an asset of the corporation. It is argued that the reason of the rule, announced in Kulbeth v. Drew County Timber Co., supra, is that death of a party immediately vests the probate court with jurisdiction over his property. The court contented itself with announcing the rule, without advancing- the reason therefor. If the reason for the rule advanced by learned counsel for appellant be the correct one, it might be said that the case in which the order of sale was made is so closely allied, or akin, to probate matters 'that it falls within the same class and should be governed by the same rules. Proceedings in insolvency necessarily draw-all the property of the insolvent within the jurisdiction of the court in which such assets are administered. In effect, the proceeding is an administration on the assets of the insolvent for the benefit of the insolvent’s creditors. No error appearing, the judgment is affirmed.